DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21st, 2020, has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (JP20100035713A) in view of Kurosaki et al (JP2009125963A). Both Goto and Kurosaki are read from the English translations submitted in the IDS filed December 16th, 2020.
With regards to claims 1-3, Goto discloses a zipper tape comprising a male member 23 (i.e., male member comprising a male portion) and a female member 24 (i.e., female member comprising a 
Goto does not appear to disclose a light-absorbing layer exposed on a side the side on which the male portion or the female portion is exposed, the light-absorbing layer having a light-absorbing material with a wavelength absorption range of from 800 nm to 1200 nm, the light-absorbing material being mixed in a resin composition.
Kurasaki discloses a method of fusing two exposed thermoplastic members via the inclusion of an inorganic pigment such as carbon black or a cyanine organic dye (Kurasaki: para. [0001]-[0003]). The inorganic pigment is capable of absorbing infrared radiation, thus increasing the temperature of one of the thermoplastic resin members such that it fuses to the other thermoplastic resin member (Kurasaki: para. [0003]). The carbon black and cyanine organic dye are light absorbing materials used in the present specification, and therefore, their wavelength absorption range must be within the claimed range of from 800 nm to 1200 nm. Goto and Kurasaki are analogous art in that they are related to the same field of endeavor of creating seals using thermoplastic materials. A person of ordinary skill in the art would have found it obvious to have selected the thermoplastic material comprising the inorganic pigments of Kurasaki for the material of base film 10 of Goto, in order to bond the base film 10 of Goto 
With regards to claim 4, Goto discloses each of the male and female members as comprising a resin tape 22, a heat seal layer 21, and a base film 10 (i.e., three layers), wherein the base film 10 is modified to include a light absorbing material, and the base film 10 is adjacent to the heat seal layer 21 (i.e., a light absorbing layer adjacent to the bonding layer) (see above discussion). The heat seal layer of Goto comprises two linear low density polyethylenes, one of which has an MFR exceeding 5 g/10 min, and the other having an MFR below 5 g/10 min (Goto: para. [0014]-[0016]). The heat seal layer composition is substantially identical to the bonding layer composition of both the present specification and the layer claims. As a composition and its properties are inseparable, the heat seal layer of Goto must have a melting point which lies in the claimed range of 60 degrees C to 120 degrees C.
With regards to claim 5, Goto teaches that the male and female resin members comprise polyethylene, which, according to the present specification, is a resin which is not absorbing a wavelength ranging from 800 nm to 1200 nm (Goto: para. [0020]).
With regards to claim 6, the resin composition of Goto is made of linear low density polyethylene, which is the same resin relied upon by the present specification to achieve a melting point of 60 degrees C or higher and 120 degrees C or lower (Goto: para. [0014]-[0016]).
With regards to claim 7, according to the present specification, linear low density polyethylene is a type of metallocene-catalyzed polyolefin. In the interest of compact prosecution, the step of using a metallocene catalyst is technically product-by-process language. Such language does not limit the claims to the performance of the recited steps, but rather, only the structures implied by those steps. In the present case, the step of using a metallocene catalyst does not distinguish over the structure of Goto and Kurasaki.

With regards to claim 36, Goto discloses the resin composition as comprising two linear low-density polyethylenes, one having a melt flow rate of 5 g/10 min or less, and the other as having a melt flow rate of 5 g/10 min or more, each linear low density polyethylene having an alpha-olefin containing 4 to 8 carbon atoms (Goto: para. [0014]-[0016]).

Response to Arguments
Applicant’s arguments, see pages 7-9, filed December 21st, 2020, with respect to the rejections of claims 1-7 and 35 under 35 U.S.C. 103 been fully considered and are persuasive. The Yasuike and Lause references do not appear to disclose the inclusion of a light-absorbing material mixed with a resin.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goto and Kurasaki.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783